Case 0:18-cv-61984-FAM Document 38 Entered on FLSD Docket 01/22/2019 Page 1 of 4



                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                                   CASE NO. 0:18-CV-61984-FAM


  POLLY BASSETT,

          Plaintiff,

  v.

  WAL-MART STORES EAST, L.P.,

          Defendant.


       PLAINTIFF’S RESPONSE TO DEFENDANT’S EXPEDITED MOTION [DE 37] FOR
         PROTECTIVE ORDER REQUESTING A BRIEF POSTPONEMENT OF THE
            VIDEOTAPED DEPOSITION DUCES TECUM OF ORGANIZATION
             REPRESENTATIVE AND REQUEST FOR EXPEDITED BRIEFING

          COMES NOW, the Plaintiff, POLLY BASSETT, by and through undersigned counsel,

  hereby moves this court denying Defendant’s Expedited Motion for Protective Order Requesting

  a Brief Postponement of the Videotaped Depsoition Duces Tecum of Organization

  Representative and Request for Expedited Briefing and, as grounds therefore, states as follows:

                                               MOTION

          1.      On January 15, 2019, this Court noted that Plaintiff timely served a Notice of

  Videotaped Deposition Duces Tecum on December 18, 2018. See Order [DE 30]; see also DE

  26-2.

          2.      For this reason, the Court overruled Defendant’s objections to our Rule 30(b)(6)

  deposition based upon timeliness. [DE 30].

          3.      The Defendant was timely noticed and the clock on discovery is running out as

  the discovery cutoff falls on February 14, 2019. Plaintiff intends to depose a number of folks

  that walked through the store at or near the time of the slip and fall during this discovery period.


                                              Page 1 of 4
Case 0:18-cv-61984-FAM Document 38 Entered on FLSD Docket 01/22/2019 Page 2 of 4



         4.      As the court is aware, there are eleven individuals that we may need to depose

  before the discovery cutoff. See [DE 34-1]. As of today, the Defendant has failed to provide the

  names of those individuals despite our continued request to disclose the names of those

  individuals found in the Exhibits. Id.

         5.      The Defendants clearly waited until the eve of the deposition to files their Motion

  [DE 37] for the purpose of running the clock on discovery, which has been the repeated pattern

  of the Defendant in this case.

         6.      The Defendant already requested that we change the date to January 23, 2019

  from January 21, 2019, which Plaintiff complied.

         7.      Now, on the even of the deposition, the Defendant moves for a protective order.

         8.      Plaintiff must take the deposition of the Corporate Rep tomorrow, as the

  discovery cutoff is on February 14, 2019 and the Court already denied our Motion to extend the

  discovery cutoff period. [DE 27].

         9.       Plaintiff has already sought an extension of the pretrial deadlines and was denied.

  [DE 27].

         10.     The Defendant has not requested an extension of the Court deadlines and in-fact

  opposed Plaintiff’s Motion seeking, inter alia, an extension of the discovery cutoff.

         11.     Plaintiff is in great need of the deposition of the Corporate Rep tomorrow, and not

  seven days from now as the Defendant is requesting.

         12.     Because the discovery period is ending on February 14, 2019, Plaintiff is being

  severely prejudiced by the Defendant’s Motion.

         13.     Plaintiff must be allowed to take the deposition tomorrow morning starting at

  10:00 AM.



                                             Page 2 of 4
Case 0:18-cv-61984-FAM Document 38 Entered on FLSD Docket 01/22/2019 Page 3 of 4



         WHEREFORE, the Plaintiff, POLLY BASSETT, respectfully requests that the

  Defendant’s Expedited Motion for Protective Order Requesting a Brief Postponement of the

  Videotaped Depsoition Duces Tecum of Organization Representative and Request for Expedited

  Briefing be DENIED in all respects, and awarding such further relief as this Court may deem

  just and proper under the totality of the circumstances.

                                                       Respectfully submitted,
  Dated: January 22, 2019
                                                       By: s/Matthew Sean Tucker
                                                       Matthew Sean Tucker
                                                       Florida Bar No. 90047
                                                       Tucker Law®
                                                       200 SE 6TH Street, Suite 405
                                                       Fort Lauderdale, FL 33301
                                                       Telephone: (954) 204-0444
                                                       Facsimile: (954) 358-4946
                                                       Matt@TuckerUp.com
                                                       Attorney for Plaintiff(s)




                                              Page 3 of 4
Case 0:18-cv-61984-FAM Document 38 Entered on FLSD Docket 01/22/2019 Page 4 of 4



                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on January 22, 2019, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF and that service was perfected on all

  counsel of record and interested parties through this system.

                                                       By: s/Matthew Sean Tucker

  Service List:
  Annalisa Gutierrez, Esq.
  Gilda M. Chavez, Esq.
  Jerry D. Hamilton, Esq.
  Hamilton, Miller & Birthisel, LLP
  150 Southeast Second Avenue, Suite 1200
  Miami, FL 33131
  agutierrez@hamiltonmillerlaw.com
  gchavez@hamiltonmillerlaw.com
  jhamilton@hamiltonmillerlaw.com




                                             Page 4 of 4
